Citation Nr: 1725753	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

The Board most recently remanded the Veteran's claim in November 2016 for further development and readjudication.  The development requested on appeal was not satisfactorily accomplished, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, service treatment records (STRs) are silent for any complaints of, or treatment for a back disability while in service.  Rather, the spine was marked normal at separation, and noted to be "asymptomatic" while in service.  See May 1967 Separation Examination.  

The Veteran was afforded a VA examination in August 2014.  The VA examiner considered the Veteran's report of carrying heavy equipment during service and his report of back pain prior to, during, and following service.  After examination of the Veteran and consideration of his medical history, the VA examiner, the examiner found that the diagnosis of ankylosing spondylitis clearly and unmistakably existed before service and was confirmed by the Veteran's statements and "induction exam where he noted existing back pains."  The examiner also found that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale for this was that there was no documentation "that service his ankylosing spondylitis in any way."  In fact it was noted, on his separation examination that his back was asymptomatic in service.  

Given the contradictions between the service treatment records and the August 2014 examiner's characterization of the service entry findings ("back pains"), the Board remanded this case for a further opinion based upon a review of the claims file and an accurate assessment of the evidence of record.  Unfortunately, the ensuing January 2017 VA opinion did not answer the Board's specific questions, particularly in regard to the 38 U.S.C.A. § 1111 presumption of soundness.  A further examination and opinion is thus "necessary" under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a new VA spine examination, preferably with an examiner other the one who provided the January 2017 opinion.  The examiner is requested to conduct all necessary tests, interview the Veteran, and review the claims file with particular attention to the Veteran's Report of Medical Examination dated in June 1965 which reflects a normal clinical evaluation of the spine.

The examiner must provide then provide an opinion as to whether the currently diagnosed back disability clearly and unmistakably preexisted the Veteran's military service.  If the currently diagnosed back disability is found to have clearly and unmistakably preexisted military service, the examiner must state the specific evidence upon which the finding was made.  

If the currently diagnosed back disability is found to have clearly and unmistakably preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service clearly and unmistakably did NOT aggravate the preexisting back disability beyond the normal progression of the disease.  If the examiner finds that the Veteran's active service clearly and unmistakably did not aggravate a preexisting back disability beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

If the diagnosed disability is not found to have clearly and unmistakably preexisted service, the VA examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed back disability was incurred in service or is otherwise etiologically related to active service.  

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




